PEE. CURIAM.
This suit was brought by the defendant in error, a national bank, located at the city of Sacramento, Cal. The declaration fails to show the diverse citizenship necessary to the jurisdiction of the circuit court, and the record nowhere supplies the omission. The residence of the defendants (plaintiffs in error) is alleged, but that is not equivalent to an averment of citizenship. Parker v. Overman, 18 How. 137, 15 L. Ed. 318; Robertson v. Cease, 97 U. S. 646, 24 L. Ed. 1057; Everhart v. College, 120 U. S. 223, 7 Sup. Ct. 555, 30 L. Ed. 623; Denny v. Pironi, 141 U. S. 121, 11 Sup. Ct. 966, 35 L. Ed. 657. By the proviso of the fourth section of the act of July 12, 1882 (22 Stat. 163, c. 290), national banks were deprived of the right, theretofore possessed by virtue of their national character, to sue in the federal courts. The judgment below is reversed, with direction to dismiss the case without prejudice to another action, unless, in the discretion of the court, an amendment shall be made showing the jurisdiction. .